Citation Nr: 1106285	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  05-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a service connection claim for thoracolumbar scoliosis and 
thoracic kyphosis, and if so, whether the reopened claim should 
be granted.

2.  Entitlement to service connection for cerebral palsy.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from August 18, 1976, to 
September 16, 1976.

This matter came to the Board of Veterans' Appeals (Board) from a 
December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for cerebral palsy on the merits and denied 
service connection for thoracolumbar scoliosis and thoracic 
kyphosis on the basis that the Veteran had not submitted new and 
material evidence to reopen the claim.  The RO confirmed these 
denials in May 2005, reopening the service connection claim for 
thoracolumbar scoliosis and thoracic kyphosis, finding that the 
Veteran had submitted new and material evidence, but denying the 
claims on the merits.  Irrespective of the RO's action, the Board 
must decide whether the Veteran has submitted new and material 
evidence to reopen the claim of service connection for 
thoracolumbar scoliosis and thoracic kyphosis.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In August 2007, the Board declined to reopen the service 
connection claims for cerebral palsy and thoracolumbar scoliosis 
and thoracic kyphosis, finding that the Veteran had not submitted 
new and material evidence to reopen the claims.  However, the 
August 2007 Board decision subsequently was vacated by the U.S. 
Court of Appeals for Veterans Claims in August 2008 pursuant to a 
Joint Motion for Remand (JMR).  Specifically, the JMR indicated 
that the Board had not considered a timely Notice of Disagreement 
(NOD) which had been filed in August 2005, within one year of the 
December 2004 rating decision.  Thus, the JMR asserted that the 
December 2004 rating decision should have been considered the 
decision on appeal.  The JMR further noted that, because the 
December 2004 decision is the rating decision on appeal, the 
cerebral palsy claim should be considered on the merits, rather 
than as a claim to reopen based on new and material evidence, 
making the last final denial of service connection for the 
thoracolumbar spine disability in February 1982.  Thus, all 
pertinent evidence filed since then should be considered 

in determining whether new and material evidence had been 
submitted to reopen this claim.  As the Court's Order of August 
14, 2008, granted the JMR, the contents thereof have become the 
law of the case and cannot be disputed by the Board.

In December 2008, the Board remanded the case for additional 
development.  Specifically, the Veteran was to be given the 
opportunity to notify VA of any additional pertinent evidence.  
He also was to be provided with VA examinations addressing the 
etiology of the disabilities on appeal; specifically whether the 
thoracolumbar scoliosis and thoracic kyphosis and cerebral palsy 
were aggravated by the Veteran's military service.  The 
directives of the Board remand were substantially complied with.  
See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran's attorney representative submitted additional 
argument in September 2010 and December 2010 after the last, 
August 2010, Supplemental Statement of the Case (SSOC).  A 
remand, pursuant to 38 C.F.R. § 20.1304(c) is not necessary, 
however, because the arguments advanced by the attorney in 
September 2010 and December 2010 are essentially cumulative of 
arguments previously of record.  Specifically, the attorney took 
issue with the March 2010 VA examinations, asserting that the 
wrong standards were applied for adjudicating service connection 
claims based on aggravation of a pre-existing disability.  This 
argument, albeit not in reference to the March 2010 VA 
examinations, was previously submitted by the attorney in 
statements dated in October 2008 and February 2009 and are 
therefore not considered to be new evidence.  See Vogan v. 
Shinseki, 24 Vet. App. 159, 167 (2010).  Therefore, the Board has 
no obligation to remand to the RO for initial consideration of 
the Veteran's attorneys arguments.

The issue of whether there is clear and unmistakable error 
in a February 1982 rating decision has been raised by the 
record in February 2009 and April 2010 statements from the 
Veteran's attorney representative, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  In a February 1982 rating decision, the RO denied service 
connection for thoracolumbar spine scoliosis and thoracic 
kyphosis.  The Veteran did not appeal that rating decision, and 
it became final.

2.  Evidence received since the final February 1982 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.

3.  The medical evidence clearly and unmistakably shows that the 
Veteran had thoracolumbar scoliosis and kyphosis and cerebral 
palsy prior to his entry into service; but the medical evidence 
also clearly and unmistakably shows that these disabilities were 
not aggravated in service, because any increase in severity was 
not beyond the natural progress of the disabilities; moreover, 
cerebral palsy is not currently shown by the medical evidence.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement 
to service connection for thoracolumbar scoliosis and thoracic 
kyphosis has been received, and the Veteran's claim for that 
benefit is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156(a) (2010).

2.  Disability associated with thoracolumbar scoliosis and 
kyphosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1111, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304 (2010).

3.  Cerebral palsy was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1111, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, 
where there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial. Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis. Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed herein, the Board has not identified any.

In September 2004 and March 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA. The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support him claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  The 
letters also noted the criteria for reopening claims based on new 
and material evidence, pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Specifically, the Veteran was notified of the 
reason for the last final denial and provided with the criteria 
for reopening a service connection claim based on new and 
material evidence, as well as the criteria for substantiating the 
underlying service connection claim on the merits.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the December 2004 and May 2005 rating 
decisions, August 2005 SOC, and SSOCs dated in December 2005 and 
August 2010 explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional periods to submit more 
evidence.  

The Veteran's attorney submitted a request to obtain additional 
treatment records from the Texas Department of Criminal Justice 
(TDCJ) in February 2009.  The RO attempted to obtain such records 
in May 2010 and July 2010, but did not receive any response.  The 
Veteran was notified of the RO's unsuccessful attempts and given 
the opportunity to respond.  The Veteran's attorney submitted a 
statement in July 2010 indicating that VA already had copies of 
records from the TDCJ dated through March 2005, but if VA 
received more current records he would appreciate a copy.  The 
record shows that treatment records from the TDCJ from 2001 to 
2005 are already in the claims file.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claims, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claims for 
service connection for thoracolumbar scoliosis and thoracic 
kyphosis and cerebral palsy are being denied on the merits, no 
effective date will be assigned, so there can be no possibility 
of any prejudice to the Veteran.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), VA treatment records, treatment 
records from the TDCJ, and private hospital records.  The Veteran 
also was afforded VA examinations in March 2005 addressing all of 
the disabilities on appeal.  His attorney took issue with the 
March 2005 VA examinations, essentially finding that the VA 
examiners did not address the pertinent medical findings with 
respect to the issue of aggravation.  The Board disagrees.  Both 
examiners indicated that they had reviewed the claims file, and 
referred to relevant medical evidence in discussing their medical 
opinions.  

Regarding the spine examination, the Veteran's attorney asserted 
that the examiner did not render an independent medical opinion, 
but instead relied on previous RO adjudications.  The Board 
notes, however, that the examiner made reference to the previous 
rating decisions only as part of the historical analysis of the 
claim.  While the previous VA rating decisions are not 
necessarily relevant to a medical analysis of the claim, mere 
mention of them by an examiner does not render the examination 
inadequate.  The examiner provided an independent medical opinion 
regarding the scoliosis and kyphosis in determining that the 
thoracolumbar spine disability was not aggravated in service.  
Particularly, the examiner noted that scoliosis and kyphosis 
constituted an abnormality that developed during the teenage 
years, that the Veteran only developed minor back pain with no 
injury in service, and that the examiner agreed with the original 
VA assessment that the Veteran's pre-existing scoliosis and 
kyphosis problem was not aggravated by service.  The examiner 
provided this opinion based on a review of the medical records, 
and professional medical knowledge about the nature of the 
disabilities at issue, rather than any unsupported speculation.  
The examiner also provided a rationale for the opinion.  

While the examiner did not use the term "clear and unmistakable 
evidence" as the Veteran's representative seems to indicate is 
required, that is a legal term with which the Board must address, 
and is not necessary in providing a medical opinion.  Also, the 
examiner's use of the term "evidently" in describing the 
Veteran's back problems in service does not, in and of itself, 
indicate that the examiner did not conduct an independent review 
of the STRs.  The examiner's review of the medical history is 
consistent with the medical history reported in the STRs.  There 
is no suggestion that the examiner did not review theSTRs as so 
indicated.

With respect to the representative's argument that the examiner 
did not sufficiently consider the rigors of basic training, there 
is no indication in the examination report that this is so.  
Moreover, the examiner is well-qualified to make an assessment 
regarding the effects of physical activity on scoliosis and 
kyphosis as he indicated that he had personal experience in 
sports medicine.   

For all the foregoing reasons, the VA spine examination is deemed 
sufficient in terms of deciding this claim.

The examiner who conducted the neurological examination for 
cerebral palsy noted that there actually were not many pertinent 
medical records relating to cerebral palsy and thus relied on the 
Veteran's assertions that his cerebral palsy was not aggravated 
in service and actually had since improved.  The examiner also 
conducted an extensive physical examination before determining 
that there was no clear evidence of cerebral palsy. 

The examination reports obtained contain sufficient information 
to decide the issues on appeal, and further examination is not 
necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA, as to 
the issues decided in the present decision.  Therefore no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefits 
flowing to the Veteran.  The Court of Appeals for Veteran Claims 
has held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II.  New and material evidence

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  New and material evidence is defined as evidence not 
previously submitted to agency decision makers which, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  Only evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 
Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A February 1982 RO rating 
decision denied service connection for thoracolumbar scoliosis 
and thoracic kyphosis, on the basis that the Veteran's back 
condition was shown to have existed prior to service and 
aggravation during service was not demonstrated.  A February 1982 
VA examination was received subsequent to the rating decision, 
and the RO confirmed the February 1982 denial in March 1992.  
Later in March 1982, the Veteran submitted a statement requesting 
information on what evidence was used to deny his claim.  The RO 
sent the Veteran a letter in December 1982 noting that the 
decision was based on careful review of the STRs and recent 
outpatient treatment records.  The Veteran sent a statement in 
December 1982 indicating that he had not heard from VA regarding 
his claim.  The RO responded with a letter in February 1983 
reiterating the status of the claim, specifically that it had 
been reconsidered in March 1982 and that the previous 
disallowance remained unchanged.  The Veteran submitted another 
statement in March 1984 noting that he would like to appeal the 
denial of the service connection claim for the back disability.  
However, this NOD was untimely, as it was not received within one 
year of the last final rating decision.  The Veteran was so 
notified by a letter from the RO in March 1984.  Thus, because he 
did not appeal the original rating action to the Board, which he 
had the right to do under the law, it became final. 

In August 2004, he filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision 
included the Veteran's STRs, a VA hospital record dated in 
January 1982, and a February 1982 VA examination report.

The STRs note that, shortly after entry into service, the Veteran 
was found to have thoracolumbar scoliosis and thoracic kyphosis.  
This disorder was found to have pre-existed service, and the 
Veteran was medically discharged.  The post-service VA medical 
records dated in January 1982 and February 1982 reflect a post-
service back injury and reported operation in 1977, and another 
operation that was performed on the Veteran's back in 1978 when a 
Harrington rod was placed in the back.  The records also show 
that the Veteran's back continued to be symptomatic.

Evidence received since the last final rating decision includes 
private hospital records dated in 1978 noting the Harrington rod 
placement surgery; additional hospital records dated in 1982 and 
1983 noting a Harrington rod removal; a statement from the 
Veteran's mother dated in September 2005 noting that she was told 
the Veteran had scoliosis as a child; and private treatment 
records for the back from the Texas Department of Criminal 
Justice (TDCJ) dated from 2001 to 2005.  The Veteran also 
underwent VA examination in March 2010 at which time a VA 
examiner provided an opinion on the etiology of the Veteran's 
thoracolumbar scoliosis and thoracic kyphosis, specifically 
whether this disability was aggravated by the Veteran's service.

The Board views the evidence submitted since the February 1982 
rating decision as being new and material because, assuming it to 
be credible, it contributes to a more complete picture of the 
origins of the Veteran's thoracolumbar scoliosis and thoracic 
kyphosis.  Therefore, it bears directly and substantially upon 
the specific matter under consideration, and is so significant as 
to warrant reconsideration of the merits of the claim on appeal.  
See Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for thoracolumbar scoliosis and thoracic kyphosis.

III.  Service connection on the merits

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a pre-existing 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court of Appeals for Veterans Claims has held that 
the presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  Subsequently, a higher court explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must consider 
"how strong the other rebutting evidence might be."  Harris v. 
West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have 
been aggravated by active military service when there is an 
increase in disability during service, unless there is clear and 
unmistakable evidence (obvious and manifest) that the increase in 
disability is due to the natural progress of the disability or 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, the law as interpreted in Cotant v. Principi, 17 Vet. 
App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), 
essentially mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the presumption 
by producing clear and unmistakable evidence.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should 
be based on medical judgment derived from accepted medical 
principles, and the clinical factors pertinent to the basic 
character, origin, and development of such injury or disease.  
History conforming to accepted medical principles should be given 
due consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical and 
evidentiary principles regarding incurrence, symptoms, and course 
of the injury or disease, together with all other lay and medical 
evidence concerning the inception, development, and 
manifestations of the impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded unless 
the pre-existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 
2003).  VA may show a lack of aggravation by establishing that 
there was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition. 38 U.S.C.A. § 1153.  However, if VA fails 
to rebut the section 1111 presumption, the claim is one for 
service connection, not aggravation.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

Congenital or developmental defects are not considered diseases 
or injuries for VA compensation purposes.  See 38 C.F.R. § 
3.303(c), 4.9.  However, if the congenital or development defect 
was subject to superimposed injury or disease, the resultant 
disability might be service connected. VAOPGCPREC 82-90 (July 18, 
1990).  A congenital disease (as opposed to a defect) can be 
granted service connection if manifestations of the disease in 
service constitute aggravation of the condition.  Id.

The term "disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the other 
hand, the term "defects" would be definable as structural or 
inherent abnormalities or conditions that are more or less 
stationary in nature.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The STRs show that, at his June 1975 enlistment examination, 
clinical evaluation of the Veteran's spine and neurological 
system was normal.  The Veteran reported that he was in good 
health.  In August 1976, he was seen for complaints of back pain.  
He indicated that he had dislocated his spine in early childhood.  
He was seen again in September 1976 complaining of back pain 
associated with training exercises.  A questionable history of 
cerebral palsy was noted.  He also indicated that he injured his 
back two years before in civilian life by jumping from a high 
place and "twisting" his back.  On objective evaluation, the 
Veteran's back had an exaggerated anterior-posterior curvature 
with slight tenderness, especially on the right thoracolumbar 
region.  He was referred to the orthopedic clinic for evaluation 
for retention.  

A September 1976 orthopedic clinical record shows that the 
Veteran had low back pain radiating to both legs since the 
previous week, which had become worse.  On physical examination 
he had a kyphoscoliosis deformity at T12-L3, with no motor or 
sensory defect.  He was admitted for rest and evaluation.  The 
physician noted that the Veteran was in basic training and had a 
deformity of the spine, specifically a thoracolumbar scoliosis 
and a thoracic kyphosis.  He also had early degenerative changes 
in the lumbar area.  The physician felt that this condition had 
been present before entry into service and that the Veteran 
should be expeditiously discharged.

A later September 1976 physical profile record notes that the 
Veteran had thoracolumbar scoliosis and thoracic kyphosis which 
had pre-existed service, and that he was not medically qualified 
for induction into service.

After service, a January 1982 report of accidental injury notes 
that the Veteran had been doing calisthenics in the military when 
he bent over and his back slipped, after which he was medically 
discharged.  VA treatment records dated from January 1982 to 
October 1982 note that the Veteran reported he had injured his 
back again in 1977, and had an operation to put a Harrington rod 
in his back in 1978; it also was noted that he had been involved 
in a motor vehicle accident in October 1982, with subsequent 
complaints of back pain.  Private hospital records note the 
Harrington rod placed in his back in April 1978 and removal in 
March 1983, due to painful symptoms.  

As part of his service connection claim in August 2004, the 
Veteran indicated that he was born with cerebral palsy and 
scoliosis.  He submitted a statement in July 2005 that in boot 
camp he was given the option of having back surgery but decided 
to wait.  He also indicated that his cerebral palsy had become 
worse since then.  The Veteran's mother also submitted a 
statement in September 2005 that doctors had told her when the 
Veteran was young that he had cerebral palsy and that it would 
only get worse as he got older, which it did.  She also took him 
to another hospital where she found out he had scoliosis; and she 
was told this too would get worse with age, which it did.  The 
Veteran continued to receive treatment for his back disability at 
the TDCJ from 2001 to 2005.  

The Veteran underwent VA examinations for the spine and cerebral 
palsy disabilities in March 2010.  

The March 2010 VA neurological examination report notes that the 
claims file was reviewed but no pertinent medical records for 
cerebral palsy were found.  The Veteran related that he had been 
diagnosed with cerebral palsy in childhood.  The examiner noted 
that the only mention of cerebral palsy in service was that he 
had a questionable history of the same.  The Veteran stated that 
after leaving the service he ventured into butchering, cowboying, 
and truck driving.  He also stated that at present time he had no 
clear neurologic defects except that he thought he was "mentally 
slow."  There was no history of stiffness, walking, or balance 
difficulties, hearing or vision problems, or seizure disorder.  

On physical examination, the Veteran was awake, alert, and 
oriented.  His overall cognitive score was 30 out of 30.  He 
seemed to exhibit a sharp intellect with quick processing of 
information.  His speech appeared normal with good vocabulary and 
no language difficulties.  Speech content was appropriate and 
affect was flat.  Cranial nerve II visual acuity was corrected 
and visual fields appeared full to confrontation bilaterally.  
Cranial nerves III-XII also appeared grossly normal bilaterally.  
Motor examination showed that tone was normal with no evidence of 
spasticity or rigidity and bulk was normal and symmetric 
throughout.  On sensory examination, there was no hemisensory 
loss or alteration and no cortical sensory loss.  On cerebellar 
examination, there was no nystagmus.  Finger to nose and rapid 
alternating movements were slightly slow but precise.  His gait 
was mildly antalgic due to low back pain but the Veteran was able 
to perform toe, heel, and tandem walk without much difficulty.  
The examiner's impression was that there was no clear evidence of 
definitive residuals of a prior cerebral palsy.

The examiner further noted that there were no records to confirm 
the previous diagnosis of cerebral palsy, the Veteran had not 
reported any aggravation of neurologic symptoms during his 
military service that could be directly attributable to his prior 
diagnosis. He actually reported that the symptoms had gradually 
improved over time.  Currently he had no signature symptoms of 
cerebral palsy.  However, the Veteran could undergo a detailed 
neuropsychological evaluation for further determination of his 
cognitive status.  The examiner also noted that the STRs provided 
did not support any symptoms related to the Veteran's cerebral 
palsy having been aggravated during military service.

The Veteran also underwent a VA spine examination in March 2010; 
the claims file was available and reviewed.  The examiner also 
said it was interesting that the Veteran entered military 
service, and astounding that he passed his physical examination.  
Evidently he had started to go into basic training, actually 
originally in the reserves, and within a week or two of basic 
training developed some back discomfort with physical training.  
At that time he was examined and it was discovered that he had a 
significant kyphosis and scoliosis, and he was discharged from 
the military service.  He was in basic training for less than a 
month.  The examiner noted that the Veteran had been examined by 
VA for service connection and that they indicated that he was not 
service connected, considering that he was only in the service 
for such a short time and obviously the service did not cause the 
scoliosis.  It was also indicated that the scoliosis was not 
aggravated beyond the normal progression of the disease by the 
military service.  He did have Harrington rods placed in 1978 but 
had a complication from the Harrington rods and subsequently had 
them removed.  The Veteran admitted that he had sustained no 
injury to his back disorder in service, and had congenital 
kyphosis and scoliosis.

The examiner physically evaluated the Veteran.  The assessment 
was degenerative disc disease of the thoracolumbar spine, with 
congenital scoliosis as well as kyphosis.  In providing a medical 
opinion, the examiner found that obviously the scoliosis/kyphosis 
was an abnormality that developed during the teenage years, and 
that the Veteran had not been treated for it.  When he entered 
service he had scoliosis and kyphosis and it was evidently not 
diagnosed on entrance to service, primarily because he came in 
through the reserves and he really did have an erect posture, 
which is fairly unusual for scoliosis and kyphosis, but it was 
seen.  He compensated for the scoliosis and kyphosis to the 
extent that it appeared his posture was normal.  Examination of 
the back obviously showed that it was not.  Irrespective of that, 
he had developed some minor back pain while he was in the service 
and they discovered that he did have a more significant 
thoracolumbar scoliosis and deemed him unfit for the service.  
The examiner indicated an agreement with the original VA finding 
that the service did not aggravate the scoliosis or kyphosis 
beyond what is a normal progression.  The Veteran only stayed in 
the service for a couple of weeks, and in reality he never had a 
problem in service that would have aggravated the back beyond 
what one would normally see.  Scoliosis and kyphosis is not 
necessarily an athletic-limiting type of condition.  The 
examiner's personal experience in sports medicine had indicated 
that junior high school and high school boys and girls could play 
athletics without any significant difficulty or back problems 
even with a significant scoliosis or kyphosis.  It did not lead 
to the advancement of any type of future condition.  It was 
therefore the examiner's opinion that the original denial of 
service connection or aggravation was legitimate and that the 
current kyphosis/scoliosis had not been aggravated beyond normal 
progression by the military service. 

Reviewing the reopened claims on the merits, the Board finds that 
the preponderance of the evidence is against service connection 
for cerebral palsy and thoracolumbar scoliosis with thoracic 
kyphosis.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

As noted above, the Veteran is presumed sound at entry into 
service because the service entrance examination did not report 
any findings of thoracolumbar scoliosis or thoracic kyphosis.

Notwithstanding the lack of notation at the time of entry into 
service, however, other evidence of record demonstrates that the 
thoracolumbar scoliosis and thoracic kyphosis clearly and 
unmistakably pre-existed service.  In service, a medical examiner 
found that the thoracolumbar scoliosis and thoracic kyphosis had 
been present before entry into service and that the Veteran also 
had questionable cerebral palsy.  A March 2010 VA examiner also 
found that the Veteran's thoracolumbar spine scoliosis and 
thoracic kyphosis was a congenital condition that first 
manifested when he was a teenager.  The Veteran himself, within 
the STRs and in statements dated in August 2004, indicated that 
he had had thoracolumbar scoliosis and thoracic kyphosis since 
childhood.  He also mentioned that he had cerebral palsy and 
scoliosis since childhood on VA examinations in March 2010.  In 
addition, the Veteran's mother submitted a statement in September 
2005 to the effect that doctors had told her when the Veteran was 
young that he had cerebral palsy and scoliosis.

Because there is clear and unmistakable evidence that the Veteran 
had preexisting cerebral palsy and thoracolumbar scoliosis and 
kyphosis at the time of entry into service, the presumption of 
soundness has been rebutted and the next inquiry is whether there 
is clear and unmistakable evidence that the claimed disorders 
were not aggravated by service.  Specifically, the burden is on 
the Board to show that there is clear and unmistakable evidence 
that the pre-existing disabilities were not aggravated by 
service, either by showing that there was no increase in 
disability in service or that any increase in disability was due 
to the natural progress of the pre-existing condition.  

The STRs show that, soon after entry into service, the Veteran 
complained of back pain during physical training which reportedly 
had gotten worse during service.  After service, it was noted on 
a January 1982 report of accidental injury that the Veteran was 
doing calisthenics in the military when he bent over and his back 
slipped, after which he was medically discharged.  The March 2010 
VA spine examiner noted that the Veteran had some minor back pain 
in service and that, even though he was found clinically normal 
at entry into service, after evaluation in 1976 it was discovered 
that he had a more significant thoracolumbar scoliosis and was 
deemed unfit for service.  

Because the STRs demonstrate that the Veteran's back was found 
normal at entry but later in service was found to be severe 
enough to warrant his medical discharge, this shows an increase 
in severity in service.  Even though the complaints of pain in 
service related to the thoracolumbar spine arguably could be 
considered temporary or intermittent flare-ups, based on these 
findings, the Board cannot find clear and unmistakable evidence 
that the Veteran's thoracolumbar scoliosis and thoracic kyphosis 
did not undergo an increase in severity in service.  

However, the medical evidence shows that any increase in severity 
of the thoracolumbar spine disability in service was clearly and 
unmistakably not beyond the normal progress of the disability.  
The March 2010 VA spine examiner found that the reason the 
Veteran was not discovered as having scoliosis and kyphosis at 
entry into service was that he had an erect posture and 
compensated for the curvature of the spine.  The examiner noted 
that the Veteran complained of minor back pain in service and 
that, based on a review of the claims file, he did not aggravate 
the scoliosis or kyphosis beyond what is the normal progression 
of the disorder.  In providing a basis for the opinion, the 
examiner mentioned that in the Veteran's short time in service he 
never had an incident which would have aggravated the back beyond 
what one would normally see.  The examiner further mentioned that 
scoliosis with kyphosis is not necessarily an athletic-limiting 
type of condition and that in his experience he had seen many 
young athletes function well even with severe scoliosis, which 
did not lead to any more significant disability.  The Board also 
notes that, on the other March 2010 VA neurological examination, 
the Veteran stated that after leaving the service he ventured 
into cowboying and drove trucks.    

That examiner's opinion is consistent with the medical evidence 
of record.  The STRs reflect that the Veteran was seen for 
complaints of pain soon after entry into service and was 
discharged within a matter of weeks of these complaints.  The 
Veteran has been inconsistent in his assertions of whether or not 
he injured his back in service.  In service, he alleged that he 
had pain with physical training, but on later examination after 
service he did not indicate any injury to the spine in service.  
However, a post-service report of medical injury indicates that 
the Veteran's back had slipped during physical training.  
Regardless of whether there was an actual injury or just 
complaints of pain, the medical evidence clearly and unmistakably 
demonstrates that the thoracolumbar scoliosis and thoracic 
kyphosis was not aggravated, i.e., permanently worsened, by his 
service.

With respect to the cerebral palsy, although there is evidence 
that the Veteran had this disability as a child, the medical 
evidence does not demonstrate that the Veteran has any disabling 
defects as a result of this disability.  It was only mentioned in 
passing in service, and post-service records do not reflect any 
treatment for this condition.  The March 2010 VA neurological 
examiner found that on physical examination there was no clear 
evidence of definitive residuals of a prior cerebral palsy.  The 
examiner further noted that there were no records to confirm the 
previous diagnosis of cerebral palsy, and that the Veteran did 
not report any aggravation of neurologic symptoms during his 
military service that could be directly attributable to his prior 
diagnosis.  He actually reported that the symptoms had gradually 
improved over time.  Further, the STRs provided did not support 
any aggravation of the Veteran's cerebral palsy related symptoms 
during service.  Thus, there is no record of any present 
diagnosis of cerebral palsy, and the medical evidence shows that 
any diagnosis of cerebral palsy that pre-existed service clearly 
and unmistakably was not aggravated therein.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his symptoms of pain in the back and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's pain and any associated 
symptoms of cerebral palsy are found to be capable of lay 
observation, and thus any statements regarding these symptoms 
constitute competent evidence.  However, as there is 
inconsistency in whether the Veteran had an injury to his back in 
service or just experienced pain from physical training, his 
statements regarding his back are not credible.  On the other 
hand, there is no reason shown to doubt his credibility with 
respect to his complaints related to his cerebral palsy.

A symptom alone, however, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
complaints related to cerebral palsy can be attributed, there is 
no basis to find a disorder for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted). 

Absent proof of the existence of the disability being claimed, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the 
Court has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in this 
case, the record does not reflect any diagnosis of a cerebral 
palsy after service.  Therefore, the holding in McClain is 
inapplicable.

Moreover, to the extent that the Veteran's scoliosis and kyphosis 
and cerebral palsy is considered congenital, it cannot be 
considered a disease or injury for VA compensation purposes.  See 
38 C.F.R. § 3.303(c), 4.9.  There also is not shown to be any 
resultant disability from any superimposed injury in service, or 
any aggravation of the condition in service.  See VAOPGCPREC 82-
90 (July 18, 1990).  

We recognize the sincerity of the arguments advanced by the 
Veteran (and his mother) that his thoracolumbar scoliosis and 
thoracic kyphosis condition was aggravated by his military 
service.  However, the medical evidence clearly and unmistakably 
shows that this is not so.  There also is no objective evidence 
supporting that he was ever diagnosed with cerebral palsy after 
service.  Moreover, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, cerebral palsy, and thoracolumbar 
scoliosis and kyphosis, require specialized training for a 
determination as to diagnosis and causation, and are therefore 
not susceptible of lay opinions as to cause or etiology.  

Because the preponderance of the evidence is against the claims 
for service connection for thoracolumbar scoliosis and kyphosis 
and cerebral palsy, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims on this basis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

New and material evidence has been received to reopen a service 
connection claim for thoracolumbar scoliosis and thoracic 
kyphosis, and the reopened claim is denied.

Entitlement to service connection for cerebral palsy is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


